MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Dec 26 2018, 6:51 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Claude F. Hudson                                        Curtis T. Hill, Jr.
Greencastle, Indiana                                    Attorney General of Indiana
                                                        Lyubov Gore
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Claude F. Hudson,                                       December 26, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        84A04-1708-CR-1871
        v.                                              Appeal from the Vigo Superior
                                                        Court
State of Indiana,                                       The Honorable Michael Rader,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        84D05-1701-F5-338



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 84A04-1708-CR-1871 | December 26, 2018          Page 1 of 9
                                Case Summary and Issue
[1]   Following a jury trial, Claude Hudson was convicted of battery on a public

      safety official resulting in bodily injury, a Level 5 felony, and found to be an

      habitual offender. He was sentenced to six years in the Department of

      Correction, enhanced by an additional six years for the habitual offender

      finding. Hudson now appeals, raising one issue that we will address: whether

      the evidence was sufficient to support his conviction for battery. Concluding

      the evidence was sufficient, we affirm.



                            Facts and Procedural History
[2]   On January 30, 2017, Elizabeth Smart was giving a lecture and conducting a

      meet and greet on the campus of Indiana State University in Terre Haute.

      Patrol Captain Ian Loomis with the Indiana State University Police

      Department was in charge of providing protection for Ms. Smart during her

      time on campus. Captain Loomis was dressed in a suit rather than a uniform at

      the request of Ms. Smart and University officials. His badge was displayed near

      his firearm at his waist.


[3]   After Ms. Smart’s speech in the Tilson Hall auditorium, Captain Loomis

      escorted her to the adjacent Heritage Lounge where she would meet guests.

      Jennifer Cook, an employee of the University and Ms. Smart’s primary contact,

      stood next to Ms. Smart as people filed by in line to speak to her and have

      books signed. William Pappinchock, another employee of the University, was


      Court of Appeals of Indiana | Memorandum Decision 84A04-1708-CR-1871 | December 26, 2018   Page 2 of 9
      also close by assisting guests. Captain Loomis’ attention was drawn to Hudson,

      who was holding a folding knife at the refreshment table set up in the room. At

      least five times, Hudson looked at the knife, “flip[ped] it” toward Ms. Smart,

      then looked back at the knife. Transcript, Volume 2 at 246-47. Captain Loomis

      repositioned himself so he was closer to Hudson, hoping to draw his attention

      with a show of “low level . . . force” as if to subtly indicate, “[H]ey, I’m here.

      What your [sic] doing may be causing some alarm. What do you say we

      change what we’re doing?” Id. at 247-48. Hudson stopped messing with the

      knife, looked at Captain Loomis, and acknowledged his presence by bobbing

      his head up and down for fifteen to twenty seconds. Hudson opened a tea

      packet with the knife and then put the knife in the right pocket of his coat.

      Hudson gathered his belongings and relocated to a couch approximately twelve

      to fifteen feet from where Ms. Smart was sitting.


[4]   While sitting on the couch, Hudson had his hand in his right pocket and

      Captain Loomis could see he was fidgeting with the knife. After a few minutes,

      Hudson got up “pretty quickly and began moving toward Ms. Smart.” Id. at

      250. He did not take any of his belongings with him. His movements were

      “dedicated and determined. He got up and moved relatively fast” in Ms.

      Smart’s direction, “with his eyes set on her.” Id., Supplemental Tr. at 6.

      Captain Loomis positioned himself between Ms. Smart and Hudson and placed

      his left hand up as he told Hudson to back up while displaying his badge and

      firearm. Hudson “ran into [Captain Loomis’] arm and delivered two (2) strikes

      to [his] left mid section.” Supp. Tr. at 7. Captain Loomis swept Hudson’s arm


      Court of Appeals of Indiana | Memorandum Decision 84A04-1708-CR-1871 | December 26, 2018   Page 3 of 9
      away as he attempted a third strike. Captain Loomis described the pain from

      the strikes to his abdomen as a five to six on the pain scale.


[5]   Both Cook and Pappinchock witnessed Captain Loomis’ confrontation with

      Hudson. Cook saw Hudson approaching Ms. Smart, saw Captain Loomis put

      his arm out to stop Hudson, and saw Hudson run into Captain Loomis’ arm

      and punch him twice in the stomach. Cook drew Pappinchock’s attention and

      asked him to keep an eye out. Pappinchock then moved into a position closer

      to Ms. Smart and heard Captain Loomis tell Hudson to show his hands.


[6]   In hopes of deescalating the situation instead of resorting to greater force,

      Captain Loomis again told Hudson to back up and indicated that they needed

      to move into another room. Although Hudson was angry and mumbling, he

      complied. In an adjacent room, Captain Loomis secured Hudson’s knife and

      then patted him down, finding no additional weapons. Captain Loomis

      identified himself and stated he was a police officer, to which Hudson

      responded, “[Y]es, I know. I saw you watching me.” Tr., Vol. 3 at 8. Captain

      Loomis was unable to immediately receive information from dispatch about

      Hudson due to technical difficulties, so he issued a no-trespass warning and had

      Hudson escorted off campus. After escorting Ms. Smart to her car at the

      conclusion of the event, Captain Loomis logged the knife into evidence and

      completed a probable cause affidavit. An arrest warrant was issued and served

      on Hudson the next day.




      Court of Appeals of Indiana | Memorandum Decision 84A04-1708-CR-1871 | December 26, 2018   Page 4 of 9
[7]   Hudson was charged with battery resulting in bodily injury to a public safety

      official, a Level 5 felony, and was alleged to be an habitual offender. Hudson

      represented himself at his jury trial, accompanied by standby counsel. The jury

      found him guilty as charged, and in the second phase of the trial, found that he

      was an habitual offender. The trial court sentenced him to twelve years in the

      DOC. Hudson now appeals.



                                 Discussion and Decision
                                      I. Standard of Review
                                          A. Pro Se Litigants
[8]   We begin by noting that Hudson is representing himself on appeal.1 Pro se

      litigants without legal training are held to the same legal standards as licensed

      attorneys. Basic v. Amouri, 58 N.E.3d 980, 983 (Ind. Ct. App. 2016). Pro se

      litigants must adhere to the rules of procedure and must be prepared to accept

      the consequences of their failure to do so, including waiver for failure to present

      cogent argument on appeal. Id. at 983-84. We “will not search the record to

      find a basis for a party’s argument” nor will we “search the authorities cited by

      a party in order to find legal support for its position.” Thomas v. State, 965

      N.E.2d 70, 77 n.2 (Ind. Ct. App. 2012), trans. denied. And we must not become




      1
       Hudson was appointed appellate counsel for purposes of this appeal. Counsel filed a brief on Hudson’s
      behalf, but Hudson thereafter requested that counsel withdraw and he be allowed to file his own brief. The
      court granted Hudson’s request on March 19, 2018, and ordered Hudson to either file a new Appellant’s Brief
      or file a Notice that he was accepting counsel’s brief. Hudson filed his own brief on August 23, 2018.

      Court of Appeals of Indiana | Memorandum Decision 84A04-1708-CR-1871 | December 26, 2018        Page 5 of 9
       an “advocate for a party, or address arguments that are inappropriate or too

       poorly developed or expressed to be understood.” Basic, 58 N.E.3d at 984.


[9]    Hudson’s Appellant’s Brief does not meet even the minimum standards of

       complying with our appellate rules. There is no statement of issues, statement

       of the case, or statement of the facts. See Ind. Appellate Rule 46(A). It is

       essentially twenty numbered paragraphs of argument with no references to the

       record or citations to case law or other authorities. Hudson does invoke several

       amendments to the United States Constitution but makes no effort to explain

       how they are relevant to his case. In short, most of Hudson’s argument is “too

       poorly developed or expressed to be understood.” Id. At its heart, though,

       Hudson’s argument seems to be a challenge to the sufficiency of the evidence

       supporting his conviction, as he claims he did not strike Captain Loomis and

       did not know Captain Loomis was a public safety official. He also claims

       Captain Loomis, who testified at Hudson’s trial, was not present at the book

       signing. We have endeavored to address Hudson’s issues as best we can, but

       any and all issues not expressly addressed herein are waived accordingly. Id. at

       983-84.


                                 B. Sufficiency of the Evidence
[10]   In reviewing the sufficiency of the evidence to support a conviction, we neither

       reweigh the evidence nor judge the credibility of witnesses. Willis v. State, 27

       N.E.3d 1065, 1066 (Ind. 2015). We consider only the evidence supporting the

       judgment and any reasonable inferences drawn therefrom, id., and we will


       Court of Appeals of Indiana | Memorandum Decision 84A04-1708-CR-1871 | December 26, 2018   Page 6 of 9
       affirm the conviction “if there is substantial evidence of probative value

       supporting each element of the crime from which a reasonable trier of fact

       could have found the defendant guilty beyond a reasonable doubt.” Walker v.

       State, 998 N.E.2d 724, 726 (Ind. 2013) (citation omitted).


                                     II. Evidence of Battery
[11]   Hudson was convicted of battery causing bodily injury to a public safety

       official. Ind. Code § 35-42-2-1(g)(5). To convict Hudson, the State was

       required to establish that Hudson “knowing or intentionally touch[ed] [Captain

       Loomis] in a rude, insolent, or angry manner . . . [and] the offense result[ed] in

       bodily injury to [Captain Loomis] while engaged in [his] official duties.” Ind.

       Code § 35-42-2-1(c)(1), (g)(5)(A). For purposes of the offense, bodily injury is

       defined as “any impairment of physical condition, including physical pain.”

       Ind. Code § 35-31.5-2-29.


[12]   Hudson maintained that he did not touch anyone that night in the Heritage

       Room. Testimony from Captain Loomis and Cook show otherwise. Captain

       Loomis testified Hudson struck him twice in the midsection. Cook testified

       that she saw Hudson punch Captain Loomis twice in the stomach. The jury

       believed their testimony. To find otherwise on appeal would require

       reweighing the evidence for ourselves, which we will not do. See Willis, 27

       N.E.3d at 1066.


[13]   Hudson also claimed he did not know that Captain Loomis was a public safety

       official. It is the State’s burden to prove by objective evidence that a citizen

       Court of Appeals of Indiana | Memorandum Decision 84A04-1708-CR-1871 | December 26, 2018   Page 7 of 9
       who has encountered a law enforcement officer either knew or should have

       known that he was dealing with an officer. Cupello v. State, 27 N.E.3d 1122,

       1128 (Ind. Ct. App. 2015). Under our highly deferential standard of review, we

       hold the State met that burden here. The evidence most favorable to the verdict

       demonstrates that Captain Loomis was situated near Ms. Smart to maintain

       peace and order, that he caught Hudson’s eye when Hudson was showing his

       knife and Hudson thereafter acknowledged him, that Captain Loomis displayed

       his badge and firearm when he put his arm out to stop Hudson’s approach, and

       that when Captain Loomis took Hudson out of the room and stated he was a

       police officer, Hudson replied, “[Yes], I know.” Tr., Vol. 3 at 8. The evidence

       and reasonable inferences therefrom are sufficient to support the conclusion

       that if he did not affirmatively know, Hudson at least should have known Captain

       Loomis was a public safety official.


[14]   Finally, Hudson asserts that Captain Loomis, who testified at Hudson’s trial,

       was not the same man who Hudson encountered in the Heritage Lounge and

       who gave him a no trespass order. See Tr., Vol. 3 at 110 (Hudson testifying that

       the officer on January 30 “wasn’t the same man that is here, I don’t know what

       that’s all about”); Brief of Appellant at 5 (“The fact is that the . . . officer who

       wrote a complaint about Hudson and released him with nothing but a

       trespassing warning . . . is not the officer who appeared in court.”). Captain

       Loomis testified at Hudson’s jury trial that he was present on January 30, 2017,

       and that Hudson had struck him. Cook and Pappinchock both testified that

       Captain Loomis was the officer providing security during the event. Captain


       Court of Appeals of Indiana | Memorandum Decision 84A04-1708-CR-1871 | December 26, 2018   Page 8 of 9
       Loomis logged the knife into evidence, completed an incident report for the

       Indiana State University Police Department, and completed the probable cause

       affidavit from which an arrest warrant was secured. Hudson’s claim that a

       different officer was involved in this incident is belied by the evidence most

       favorable to the verdict.



                                              Conclusion
[15]   There is substantial evidence of probative value supporting each element of the

       crime from which a reasonable trier of fact could have found Hudson guilty

       beyond a reasonable doubt. Hudson’s conviction is affirmed.


[16]   Affirmed.


       Riley, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 84A04-1708-CR-1871 | December 26, 2018   Page 9 of 9